Case 1:15-cv-00842-RGA Document 585 Filed 05/27/21 Page 1 of 1 PageID #: 34988




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                               )
                                               )
 IN RE CHANBOND, LLC,                          )   C.A. No. 15-842 (RGA)
 PATENT LITIGATION                             )   CONSOLIDATED
                                               )
                                               )

  [PROPOSED] ORDER GRANTING MOTION TO ADJOURN TRIAL AND TO STAY

        The Court, having considered the parties’ joint notice and request, HEREBY ORDERS

THAT:

        1.    The trial in ChanBond, LLC v. Cox Communications, Inc. (C.A. No. 18-849) is

hereby adjourned;

        2.    All other deadlines in the consolidated cases (C.A. No. 15-842) are hereby stayed

through July 9, 2021.

                         27th
        SO ORDERED this ________ day of May, 2021.




                                                     /s/ Richard G. Andrews
                                           _______________________________________
                                           UNITED STATES DISTRICT COURT JUDGE
